DETAILED ACTION
The following is a first action on the merits of application serial no. 16/415091 filed 5/17/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 5/17/19 has been considered.
Specification
The disclosure is objected to because of the following informalities:
-The patent number 7192323 described on page 1 of the specification seems to be the incorrect number based on what is described under Related Art, please clarify.
-The word “seed” on page 2, lines 28 and 29 should be changed to “speed”.
-The number 6o on page 10, line 4 should be changed to 60, (replace letter o with number 0).
-The reference character numbers on page 16, lines 14-17 describe a first carrier 33 and 38, but based on Figures 5 and 7, the reference character for the first carrier should be 28.
- The reference character number on page 16, line 19 describe a third carrier 34, but the reference character for the third carrier should be 48.
.
Appropriate correction is required.
Claim Objections
Claims 1, 4, 11, 13, 14 and 15 are objected to because of the following informalities:  
-Claim 1 recites the word “seed” which should be changed to “speed” in lines 38 and 39. 
-Claims 4, 11 and 15 recite “a first planetary gear set” that was already introduced in claim 1, please clarify.
-Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 13 (based on claim 14 dependency to claim 13). When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
-Claim 1 recites the limitations “wherein one of the second member and the fourth member corresponds to a low-seed step fixed ratio member, a fixed transmission ratio at the low-speed step being obtained by fixing the low-seed step fixed ratio member on the stationary part, and wherein the fourth member is fixable to the stationary part when the first member is fixed on the stationary part or rotates at a low speed to obtain a speed increasing transmission ratio”.  The examiner assumes that applicant is attempting to cover different embodiments in this part of the claim, however, the specification as written doesn’t seem to describe the embodiments being structurally combined as recited, i.e., which embodiment covers the second member being the fixed ratio member fixed to the stationary part having the fourth member fixable to the stationary part when the first member is fixed to the stationary part or rotating at a low speed and which embodiment covers the fourth member  being the fixed ratio member fixed to the stationary part having the fourth 
	-Claims 5, 8, 9, 12, 13, 14, 16 and 18 recite “wherein three of the four rotational members are connected or connectable with the second member of the first planetary gear group, the third member and the fourth member”, based on the recitations in claim 1, the specification as written doesn’t seem to describe the embodiments being structurally combined as recited, please clarify.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 1 recites the limitations “wherein one of the second member and the fourth member corresponds to a low-seed step fixed ratio member, a fixed transmission ratio at the low-speed step being obtained by fixing the low-seed step fixed ratio member on the stationary part, and wherein the fourth member is fixable to the stationary part when the first member is fixed on the stationary part or rotates at a low speed to obtain a speed increasing transmission ratio”.  The examiner assumes that applicant is attempting to cover different embodiments in this part of the claim, however, the specification as written doesn’t seem to describe the embodiments being structurally 
	-Claims 5, 8, 9, 12, 13, 14, 16 and 18 recite the limitation “wherein three of the four rotational members are connected or connectable with the second member of the first planetary gear group, the third member and the fourth member”, based on the recitations in claim 1, the specification as written doesn’t seem to describe the embodiments being structurally combined as recited, please clarify.
	-Claim 2 recites the limitation “wherein the fourth member is selectively fixed on the stationary part or connected when the first member is fixed on the stationary part…..”, however it is unclear as to what the fourth member is to be connected to, please clarify.
	-Claims 5, 9, 12, 13, 14 and 16 recites the limitation “a fourth planetary  gear set”, however, scope of coverage is indefinite due to the third planetary gear set not being recited (introduced) in the claims from which the above claims depend from.
	-Claims 5, 8, 9, 12, 13, 14, 16 and 18 recite the limitation “the one of the four rotational members corresponds to a fifth member”, however it is unclear as to a fifth member can be one of the four members, please clarify. Examiner notes that “at least four rotational members” is recited in claim 1, but not the above claims to cover the fifth member as recited.
1 recites the limitation "the velocity axes" in lines 21 and 22.  There is insufficient antecedent basis for this limitation in the claim.
Note: As to claim 1 reciting a common velocity diagrammatic view; MPEP 2173.05(s) states where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993). However, based on the structural recitations limiting what the diagrammatic view is covering, the examiner doesn’t consider the recitation as being an attempt to incorporate a “figure” in the claim and is therefore not indefinite.

Allowable Subject Matter
Claims 1-18 as written is allowed via prior art purposes only and may be changed based on applicant’s response to the 112(a) and 112(b) rejections if claim 1 is amended changing scope of claim causing examiner to have to research prior art.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record doesn’t disclose or render obvious a motivation to provide for:
- a propelling equipment for a motor vehicle having an internal combustion engine; an input shaft that is capable of receiving power from the engine; an output shaft; a case having a stationary part; a first motor/generator; a second wherein the members of the first planetary gear group are constructed so that the first member is connected with the first motor/generator, the second member being connectable with the input shaft, and the third member being connected with the output shaft, wherein the members of the second planetary gear group are constructed so that one of the members corresponds to the second member, one of the members corresponding to the third member, and one of the members corresponding to the fourth member connected with the second motor/generator, wherein one of the second member and the fourth member corresponds to a low-speed step fixed ratio member, a fixed transmission ratio at the step being obtained by fixing the ratio member on the stationary part, and wherein the fourth member is fixable to the part when the first member is fixed on the part or rotates at a low speed to obtain a speed increasing transmission ratio and in combination with the limitations as written in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-JP2009248825 shows that it is well known in the art to have a first and second planetary group having a fixed low ratio speed member and four rotational members based on a common velocity diagram view (Figures 1-4);
-Iwanaka 20090093331 shows that it is well known in the art to have a first and second planetary group having a fixed low ratio speed member and four rotational members based on a common velocity diagram view (Figures 1, 4-8 and 11);
-Yatabe et al 20040084234 shows that it is well known in the art to have a first and second planetary group having a fixed low ratio speed member and four rotational members based on a common velocity diagram view (Figures 1 and 6-11); and
-EP1544019 shows that it is well known in the art to have a first and second planetary group having a fixed low ratio speed member and four rotational members based on a common velocity diagram view (Figures 1-5).





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tdl